UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5104


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONAVAN A. BAPTISTE, a/k/a Donovan A. Baptiste,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:11-cr-00347-DCN-1)


Submitted:   April 25, 2012                   Decided:   May 15, 2012


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher   W.  Adams,   CHRISTOPHER  W.   ADAMS   LAW  OFFICE,
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Sean Kittrell, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donavan       A.       Baptiste   pleaded       guilty,        without    a    plea

agreement,       to     one    count    of    possession        of     a    firearm       by   a

convicted     felon,          in    violation       of     18   U.S.C.          §§ 922(g)(1),

924(a)(2) (2006).              He was sentenced to seventy-eight months’

imprisonment and three years of supervised release.                                  Baptiste

appeals the district court’s application of a four offense level

enhancement       for    possession      of     a   firearm      “in       connection      with

another felony offense” in calculating his advisory Guidelines

sentencing range.          We affirm.

            We     review      a    sentence       under    a   deferential         abuse      of

discretion standard.                Gall v. United States, 552 U.S. 38, 51

(2007).      We       first    inspect       for    procedural       reasonableness            by

ensuring     that       the    district       court      committed         no     significant

procedural errors such as improperly calculating the Guidelines

range.     United States v. Boulware, 604 F.3d 832, 837-38 (4th

Cir. 2010).       We then consider the substantive reasonableness of

the sentence imposed, taking into account the totality of the

circumstances.          Gall, 552 U.S. at 51.

            The Guidelines require the addition of four offense

levels if a defendant used or possessed a firearm “in connection

with another felony offense.”                 U.S. Sentencing Guidelines Manual

§ 2K2.1(b)(6)         (2010).         “The    government        bears       the    burden      of

proving the facts necessary to establish the applicability of

                                              2
this enhancement by the preponderance of the evidence, and we

review the district court’s findings of fact for clear error,

giving due deference to the district court’s application of the

Guidelines to the facts.”                  United States v. Garnett, 243 F.3d

824, 828 (4th Cir. 2001).                  If the defendant presents evidence

arguably supporting self-defense or another valid defense, “the

government ha[s] to negate that defense by a preponderance of

the     evidence      for    the       § 2K2.1(b)(6)           enhancement        to       apply.”

United States v. Raglin, 500 F.3d 675, 677 (8th Cir. 2007).                                     In

assessing a district court’s application of the Guidelines, this

court    reviews      legal      conclusions         de    novo.         United       States     v.

Mehta, 594 F.3d 277, 281 (4th Cir. 2010).

               Here, Baptiste not only illegally possessed a firearm,

but also pointed it at an occupied vehicle and shot it nine

times.     Baptiste claims that he only did so in self-defense and

thus    did    not    possess      the    firearm         in   connection       with       another

felony    offense.          Baptiste       does          not   challenge        the    district

court’s       finding     that,    absent       self-defense,           he     possessed        the

firearm       in    connection      with       the       South    Carolina       felonies       of

pointing and presenting a firearm and aggravated assault.

               To    be   eligible       for   self-defense            in    South     Carolina,

“the     defendant        must    be     without         fault     in       bringing       on   the

difficulty.”          State v. Slater, 644 S.E.2d 50, 52 (S.C. 2007).

Self-defense         is   not    available          to   one     who    engages       in    mutual

                                                3
combat.       State   v.    Graham,       196      S.E.2d    495,    495   (S.C.    1973);

State v. Porter, 239 S.E.2d 641, 643 (S.C. 1977).                            Relying on

the   facts    contained     in        Baptiste’s     written       statements      to   law

enforcement      officers,        we    find       support    for    the   Government’s

contention that Baptiste was not without fault in bringing on

the situation that led to his use of the firearm.                            In response

to his feeling that “something was gonna happen,” Baptiste armed

himself and leaned against his friend’s car rather than seeking

to avoid a confrontation.               In doing so, Baptiste placed himself

in a position where an encounter could be expected.                          See Slater,

644 S.E.2d at 52; Graham, 196 S.E.2d at 495-96; Porter, 239

S.E.2d at 643.        Thus, the district court did not err in finding

by a preponderance of the evidence that Baptiste possessed the

firearm in connection with another felony offense.

              Accordingly, we affirm the district court’s judgment.

We    dispense   with      oral    argument        because    the    facts    and    legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                               4